PER CURIAM:
The district court correctly denied appellant’s motion to vacate sentence, 28 U.S.C. § 2255. Appellant was tried and convicted under the same indictment involved in U. S. v. Kennington, 650 F.2d 544 (1981), and the decision in that case controls this case.
As in Kennington, the district court must amend the sentence to delete the special parole term imposed under 21 U.S.C. § 846. Bifulco v. U. S., 447 U.S. 381, 100 S.Ct. 2247, 65 L.Ed.2d 205 (1980). At the same time in the judgment of conviction the court should delete the erroneous reference to 21 U.S.C. § 341 because appellant contends this reference causes difficulty with the parole board.
AFFIRMED with instructions.